Citation Nr: 1617729	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  15-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disability other than pulmonary tuberculosis, to include chronic obstructive pulmonary disease, pulmonary emphysema, or severe asthma.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his grandson


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served in the New Philippine Scouts from February 1946 to February 1949.  See generally 38 C.F.R. § 3.40(b) (2015) (discussing service in the New Philippine Scouts).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the Veteran's claims of service connection for bilateral hearing loss and for a lung disability other than pulmonary tuberculosis, to include chronic obstructive pulmonary disease, pulmonary emphysema, or severe asthma (which the RO characterized as chronic obstructive pulmonary disease-pulmonary emphysema (claimed as severe asthma)).  The Veteran disagreed with this decision in December 2014.  He perfected a timely appeal in August 2015.  A Travel Board hearing was held at the RO in February 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, historically, in a rating decision issued in September 1989, the RO denied a claim of service connection for pulmonary tuberculosis.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  Accordingly, and after reviewing the record evidence, to include the Veteran's February 2016 Board hearing testimony, the Board has recharacterized the issues on appeal as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for prostate cancer has been raised by the record in a March 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred bilateral hearing loss and a respiratory disability other than pulmonary tuberculosis, to include chronic obstructive pulmonary disease (COPD), pulmonary emphysema, or severe asthma, during active service.  He specifically contends that in-service exposure to significant acoustic trauma while working as a teletype mechanic caused or contributed to his current bilateral hearing loss.  The Veteran's AGO Form 53 indicates that his military occupational specialty (MOS) was teletype mechanic so the Board finds it reasonable to infer that he may have been exposed to significant acoustic trauma during active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Veteran also specifically contends that he experienced lung problems during active service which caused him to develop a respiratory disability other than pulmonary tuberculosis several decades after his service separation.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The record evidence shows that, in a November 2013 Medical Certificate, R.M.T., M.D., diagnosed the Veteran as having severe-profound bilateral hearing loss.  The evidence also shows that, in a January 2014 Medical Certificate, A.C.T, M.D., stated that the Veteran had been treated at Divine Mercy Hospital between April 20-25, 2013, for, among other things, COPD-pulmonary emphysema.  To date, however, the AOJ has not scheduled the Veteran for appropriate examinations to determine the nature and etiology of either of these claimed disabilities.  The Board observes that VA's duty to assist under the VCAA includes obtaining a medical examination and opinion where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his bilateral hearing loss and respiratory disability.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  The Board notes again that it appears that the Veteran was treated for COPD-pulmonary emphysema in April 2013 at Divine Mercy Hospital.  The AOJ has not yet attempted to obtain these records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss or for a respiratory disability other than pulmonary tuberculosis, to include chronic obstructive pulmonary disease, pulmonary emphysema, or severe asthma, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records which may be available from Divine Mercy Hospital dated in April 2013.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the Veteran contends that in-service exposure to severe acoustic trauma while a teletype mechanic caused or contributed to his current bilateral hearing loss.  The examiner also is advised that the Veteran's available service personnel records indicate that he served as a teletype engineer during active service and the Board has conceded the likelihood of in-service exposure to significant acoustic trauma.  The examiner should also note that the Veteran contends that his hearing loss is due to being hit in the ears in service.  See page 4 of hearing transcript.  The examiner next is advised that the Veteran's service treatment records are lost and cannot be reconstructed.  The examiner finally is advised that the absence of contemporaneous service treatment records, alone, is insufficient rationale for a medical nexus opinion.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his respiratory disability other than pulmonary tuberculosis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability other than pulmonary tuberculosis, to include chronic obstructive pulmonary disease (COPD), pulmonary emphysema, or severe asthma, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the Veteran's service treatment records are lost and cannot be reconstructed.  The examiner also is advised that the absence of contemporaneous service treatment records, alone, is insufficient rationale for a medical nexus opinion.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review the examination reports, once completed, and determine if they are in substantial compliance with the REMAND directives.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

